PETERS, J.
This application for a rehearing is founded on the discovery, since the opinion was delivered, that the ■deficiency in the proceedings in the probate court, for which this cause was reversed and remanded, did not really exist, but that the record submitted for the action of this court was defective, and that a correct transcript would have produced a different result.
As it does not appear that the parties to this appeal on either side will be injured by the judgment of reversal, it will not be disturbed.
The rehearing is denied, with costs.